DETAILED ACTION

Application Status
	Claims 1-6 are pending and have been examined in this application.
	
Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/21/2022 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Asahara (US 20160057924 A1) in view of Madhavan (WO 2016161350 A1).
With respect to claims 1, Asahara discloses: A work vehicle (5, Fig. 3) comprising: a vehicle body (10); a pair of left and right driving wheels (12/12) that movably support the vehicle body; a pair of motors (“pair of left and right electric motors”, paragraph [0015]) capable of rotatably driving the left and right driving wheels respectively; a pair of maneuvering levers (49/49) pivotally supported to the vehicle body to be pivotable about a horizontal axis extending in a vehicle body transverse direction and capable of adjusting rotational speeds of the left and right driving wheels respectively.
Asahara is silent in teaching: a pair of solid dynamic vibration absorbing portions supported to respective free end portions of the maneuvering levers and capable of suppressing vibrations of the maneuvering levers, wherein each solid dynamic vibration absorbing portion of the pair of solid dynamic vibration absorbing portions includes a weight within an elastic body, wherein the weight and the elastic body have equal longitudinal lengths. 
Madhavan discloses a solid dynamic vibration absorbing portion (410, Fig. 9) of a work vehicle maneuvering lever (see “riding mower zero turn handles”), wherein each solid dynamic vibration absorbing portion includes a weight (432) within an elastic body (430). Regarding the limitation, “elastic”, Madhavan discloses, “the one or more extensions are flexible so that the one or more extensions can bend, collapse, or deform when pressure is applied and resume a normal position when pressure is removed” (see paragraph [0010]). Madhavan is silent in teaching that the elastic body and weight have equal longitudinal lengths; however, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Madhavan such that the weight and elastics body have equal lengths because such a modification is merely a change in shape (see MPEP 2144.04 IV. B.). Furthermore, such a person would be motivated to make the modification to adjust the damping characteristics of the absorber. 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Asahara in view of Madhavan to include dynamic vibration absorbing portions to improve rider comfort by damping vibrations applied to the maneuvering lever. Note, the vibration absorber disclosed by Madhavan is configured for damping vibrations in hollow tubular structures (see paragraph [0001]). Thus when making the modification, it would be obvious to a person of ordinary skill in the art to provide Asahara with levers formed in the shape of a hollow pipe such that the vibration absorbing portion can be engaged within the hollow pipe. 
With respect to claim 2, Asahara in view of Madhavan as modified above discloses all of the features except that the longitudinal ends of the weight and the elastic body are aligned in a transverse direction. However, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to further modify Asahara in view of Madhavan such that the longitudinal ends of the weight and elastic body are aligned because such a modification is a mere rearrangement of parts (see MPEP 2144 VI. C.). Such a person would be motivated to make the modification to adjust the damping characteristics of the absorber. 
With respect to claim 3, Asahara discloses: at the free end portion of the maneuvering lever (49, Fig. 3), there is provided a grip (illustrated, not numbered) for a person riding the work vehicle to effect an operation of adjusting a rotational speed of the respective mower. 
Asahara in view of Madhavan as modified above is silent in teaching the dynamic vibration absorbing portion is entirely enclosed within the grip; however, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to further modify Asahara in view of Madhavan to arrange the vibration absorbing portion such that it is entirely enclosed within the grip because such a modification is a mere rearrangement of parts (see MPEP 2144 VI. C.). 
With respect to claim 4, Asahara in view of Madhavan as modified above (see claim 1 rejection) discloses: the free end portion of the maneuvering lever (49, Fig. 3) is formed in the shape of a hollow pipe; and the dynamic vibration absorbing portion (Madhavan; 410, Fig. 9) is engaged within the hollow portion of the free end portion of the maneuvering lever. 
With respect to claim 5, Madhavan discloses: the elastic body (430) is formed in the shape of a hollow cylinder (“the one or more extension (430) may partially or fully encircle the outer diameter of the core (432)”); and the weight (432) is engaged within a hollow center portion of the elastic body. 
With respect to claim 6, Asahara in view of Madhavan is silent in teaching: the elastic body has a spring constant and a damping coefficient which are adjusted such that a natural frequency of the dynamic vibration absorbing portions correspond to a resonance frequency of the maneuvering levers. However, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to adjust the spring and damping characteristics of the absorber to arrive at the claimed invention and to provide an absorber that damps vibrations in accordance with its intended use. It is well-known and understood in the field of vibration damping that the spring constant and damping coefficient of a vibration absorber should correspond to the resonance frequency of the source of vibration. Thus, the modification would be well-within the skill level of a person of ordinary skill in the field of vibration absorbers. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record discloses vibration absorbers for handheld instruments in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616